In a decision filed on December 29, 2017, the Workers' Compensation Court of Appeals (WCCA) reversed, for the second time, a decision of the compensation judge that had denied the petition of respondent Kayla Lein for workers' compensation benefits. In both decisions, the WCCA concluded that Lein had established that her injury arose out of her employment. Lein v. Eventide , No. WC17-6101, 2017 WL 6820198, at *3 (Minn. WCCA Dec. 29, 2017) ; Lein v. Eventide , No. WC16-5961, slip op. at 3 (Minn. WCCA Dec. 7, 2016). In its 2017 decision, the WCCA relied, in part, on its decision in Roller-Dick v. CentraCare Health System , No. WC17-6051, 2017 WL 5504738 (Minn. WCCA Oct. 19, 2017). Lein , 2017 WL 6820198, at *2 (stating that the WCCA's "analysis and conclusion in Roller-Dick is determinative of the outcome in this case").
On January 24, 2018, relators Eventide and Meadowbrook Claims Services appealed from the WCCA's decision in this case. Shortly thereafter, we held oral argument in Roller-Dick v. CentraCare Health System , and on August 8, 2018, we affirmed the WCCA's decision in that case. 916 N.W.2d 373, 375 (Minn. 2018).
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed and served on December 29, 2017 be, and the same is, affirmed without opinion. See Hoff v. Kempton , 317 N.W.2d 361, 366 (Minn. 1982) (explaining that "[s]ummary affirmances have no precedential value because they do not commit the court to any particular point of view," instead doing no more than establishing the law of the case). Respondent is awarded $3,500 in attorney fees.
/s/ ______________________________
Lorie S. Gildea
Chief Justice